Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims: claims 1-7 and 9-14 are pending. Claims 8 and 15-23 are canceled.
Election/Restrictions
Applicant's election with traverse of Group I reads on claims 1-7 and 9-14 in the reply filed on 2/21/2021 is acknowledged.  However, applicant’s election of Group I reads on claims 1-7 and 9-14 is in an error because claims 1-7 and 9 are directed to metal layer connected to ground in order to provide improved static free device to discharge static carried by the user so as cannot harm the device electronics. Claims 10-15 is directed to process of manufacturing mouse feet molding with requiring double-shoot injection and single-shot injection.  Invention 1 is directed to a computer mouse including driving circuitry, e.g., metal layer connected to ground. Invention 2 is directed to related process of making an organic polymer, e.g., the additive may include a polytetrafluoroethylene powder (Teflon powder). The amount of additive may be about 20 wt % of the material for molding mouse feet.  The two inventions are distinct: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the invention 1 is related to a computer mouse including driving circuitry, e.g., metal layer connected to ground, without requiring process of making an organic polymer, the invention 2 is related to 
Therefore, the applicant’s election of the subcombination and the species of Group I should be read on claims 1-7 and 9.  Claims 1-7 and 9 are being examined on the merits. Claims 10-14 are withdrawn from consideration.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perreault US 2007/0098228.
Regarding claim 1, Perreault teaches a computer input device (650, Fig 8) having inherently a housing, a base portion (a substrate 665, ¶50 and Fig 8), and a layer of metal coupled to the base portion (the metal layer 660 overlies the substrate 665, ¶50 and Fig 8), wherein the layer of metal is connected to an electric reference potential (the metal layer 655 extends down into the vias 675A and 675B to electrically couple to a metal layer 660 is connected to a ground. See ¶50 and Fig 8).
Perreault does not disclose in the above-cited embodiment a mouse for communication with a processor-based device.

It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have the above input device is used to a computer mice coupled to processing circuit 670 on a host module 690, as Perreault suggests to modify the embodiment of Fig. 8 because doing so would attract an ESD charge and shunt it to a ground before it can harm the device electronics. See Perreault ¶45.

Regarding claim 2, Perreault teaches the mouse as claimed in claim 1, wherein the electric reference potential is an electric ground potential. (Perreault teaches the metal layer 660 overlies the substrate 665, ¶50 and Fig 8), wherein the layer of metal is connected to an electric reference potential (the metal layer 655 extends down into the vias 675A and 675B to electrically couple to a metal layer 660 is connected to a ground. See ¶50 and Fig 8).

Regarding claim 3, Perreault teaches the mouse as claimed in claim 1, wherein the layer of metal comprises a metal coating coated on at least a portion of a surface of the base portion directed towards the inner portion of the housing. (Perreault teaches the metal layer 655 overlies on an inner surface of the substrate 665 shown in figure 8).

Regarding claim 4, Perreault teaches the mouse as claimed in claim 1, wherein the layer of metal comprises a metal plate embedded in at least a portion of the base 

Regarding claim 5, Perreault teaches the mouse as claimed in claim 4, wherein the metal plate is perforated. (Perreault teaches the metal layer 655 has multiple vias 675A to 675B shown in figure 8 and ¶50).

Claims 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perreault as applied to claim 1 above, and further in view of Bidiville et al. US 2007/0069088.
Regarding claim 6, Perreault does not teach a plurality of mouse foot protrusions integrally molded with the housing and forming a portion of the base portion.
Bidiville teaches a computer mouse 100 having at least one mouse foot 115 including material molded plastic at a bottom. The feet are mounted on a small plastic support. See Bidiville ¶51, ¶77-¶78 and Fig. 9A, 9B.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify computer mouse having at least one mouse foot 115 including material molded plastic at a bottom taught by Bidiville for the computer mice of Perreault. The motivation for doing so would reduce and control friction generated by the movement of an input device over a work surface. See Bidiville ¶12.



Regarding claim 9, Perreault and Bidiville teach the mouse as claimed in claim 6, wherein at least one of the plurality of mouse foot protrusions comprises a rounded concave edge between a root of the respective mouse foot protrusion and an exterior surface of the base portion from which the respective mouse foot protrusion is projected. (Bidiville teaches the feet are mounted on a small plastic support; the foot support can accommodate the various thicknesses of different foot structures. Bidiville ¶51).
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: February 17, 2021